El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En procedimiento sumario seguido ante la Corte de Dis-trito de Mayagüez por Alejandrina Blanco Ramírez contra Manuel, Francisco, Emilio y Agripina Clotilde Aran y Cuascú, y Agustín Hernández Mena, para el cobro de un crédito hipo-tecario a favor de la demandante, por dos mil dollars en con-*249cepto de principal y quinientos dollars más en concepto de costas, fueron subastados los bienes hipotecados, a saber, un. condominio que por siete octavas partes tenían los deman-dados en una casa y solar de la calle de Oriente de dicha ciudad, condominio que fué adjudicado a la demandante por la suma de seiscientos dollars en pago parcial del crédito reclamado, habiendo otorgado el marshal de la corte de Maya-güez Don Ramón Irizarry y Ursulich el 6 de diciembre de 1910, escritura de venta a favor de Alejandrina Blanco Ramí-rez del condominio subastado. En. esa escritura la Blanco Ramírez manifestó que la aceptaba en todas sus partes y quería que se cancelara en el registro de la propiedad por con-fusión de derechos, la hipoteca constituida a su favor por Inocencia Cuascú, toda vez que en cobro de esa hipoteca fué seguido el procedimiento sumario anteriormente expresado.
' Presentada copia de dicho documento en el Registro de la Propiedad de Mayagüez para la cancelación de la hipoteca, fué denegada por medio de nota que literalmente dice así:
“Este documento ha sido presentado por mandato de Don Francisco Falagán, dueño actual del condominio por % partes de la finca que se describe en la escritura, al objeto exclusivo de que se inscriba la cancelación que de su hipoteca hace Doña Alejandrina Blanco y Ra-mírez, por confusión de derechos. Pero habiendo sido denegada ante-riormente en este registro la inscripción de adjudicación de dicho condominio a favor de la indicada señora, sin que tampoco pueda verificarse ahora, por hallarse aquél registrado a nombre de Don Francisco Falagán y Lobato, persona diferente de aquéllas contra las cuales se ha seguido el procedimiento, no se admite tampoco la cancela-ción solicitada, que se basa esencialmente en el supuesto de la consoli-dación de los derechos de hipoteca y.de dominio en la misma persona; y en lugar de la operación pretendida se ha tomado anotación preven-tiva de la misma por 120 días, contados desde esta fecha, al folio 218 vuelto del tomo 92 de este ayuntamiento, finca No. 2394 triplicado, anotación letra E. Mayagüez, 11 de marzo de 1912. El Registrador, Dr. Joaquín Cervera Silva.”
La nota transcrita ha sido recurrida por Francisco Fala-gán Lobato, y opinamos que se ajusta a derecho.
*250El condominio por siete octavas partes en nna casa y solar, hipotecada a favor de Alejandrina Blanco Ramírez, fné adjudicado a ésta por escritura de seis de diciembre de 1910, y mediante esa adjudicación debia quedar extinguida la obli-gación hipotecaria por haberse reunido en una misma persona los conceptos de acreedora y deudora con arreglo al artículo 1160, del Código Civil, bajo cuya base de confusión de derechos fué que la adjudicataria prestó su conformidad, para que se cancelara en el registro de la propiedad la hipoteca constituida a su favor por Inocencia Cuascú:
Pero es el caso, que según se expresa en la nota recurrida, la inscripción de adjudicación del condominio de que se trata, a favor de Alejandrina Blanco Ramírez ha sido anteriormente denegada en el Registro de la Propiedad de Mayagüez, y ocurre además, que actualmente dicho condominio está inscrito a nombre de Francisco Falagán Lobato, persona diferente de aquellas contra las cuales se ha seguido el procedimiento sumario. Ante esos hechos no hay términos hábiles para inscribir una cancelación que como dice muy acertadamente el registrador recurrido, se basa esencialmente en el supuesto de la consolidación de los derechos de hipoteca y de dominio en la misma persona. Tal supuesto no se ha realizado en el registro, por cuanto lejos de haberse inscrito a favor de Ale-jandrina Blanco Ramírez el condominio adjudicádole en pago parcial de su crédito hipotecario, se ha verificado la inscrip-ción a favor de Francisco Falagán Lobato.
Por las razones expuestas procede la confirmación de la' nota recurrida de once de marzo próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.